Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 9/22/21.  Claim(s) 1-15, 17, and 31-68 are cancelled.  Claim(s) 69-75 are new.  Claim(s) 16, 18-30, and 69-75 are pending.  Claim(s) 16, 18-30, and 69-75 are examined herein. 
Applicant's amendments to the claims have rendered the objection of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments to the claims have rendered the 112 rejections of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments to the claims have rendered the 102 and 103 rejections of the last Office action moot, therefore hereby withdrawn.
The terminal disclaimer filed on 9/22/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,603,312 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
An updated search and consideration have been performed, the following new rejection will now apply.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 16, 18-30, and 69-75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tzannis et al. (US 8,252,329 B2).
The instant claims are generally drawn to a transoral dosage tablet comprising buffered sufentanil citrate (related to claim 18) and acetic acid as an acidifying material in an amount sufficient to provide a mean pH ranging from about 4.5 to about 5.5 (related to claims 19 and 28) during a dosing period after administration of the transoral dosage form as determined using an in vitro donor media test, wherein the dosing period begins no earlier than about 5 minute after administration of the transoral dosage form and ends no later than about 30 minutes after administration of the transoral dosage form (related to claims 20-24), having a fixed or variable drug releasing area (related to claims 25 and 26), comprises a gel dosage form (related to claim 27), in a pharmaceutical carrier (related to claim 29), further comprising a permeation enhancer (related to claim 30), wherein the sufentanil citrate is present in an amount ranging from 5 micrograms to 1000 micrograms (related to claims 69, 74, and 75), further comprising hydroxypropylmethyl cellulose in an amount ranging from 1-50 wt%, based on total weight of the transoral dosage form (related to claims 70, 71, 74, and 75), and further comprising carboxymethyl cellulose in an amount ranging from 1-50 wt%, based on total weight of the transoral dosage form (related to claims 72-75).
Tzannis et al. discloses bioadhesive drug formulations for oral transmucosal delivery (i.e. transoral compositions; see, for example, the title and the whole document) 
  Tzannis et al. further teaches that the composition can be used in a pH range of 4.5-8 (see, for example, column 27 lines 43-53 and claim 6), can have the pH adjusted with 0.1-5% w/w of different acids such as acetic acid (see, for example, column 13 lines 23-50), and exemplifies several values of pH that were tested and assayed including 4.5 and 5.8 (i.e. about 5.5; see, for example, Figure 11).
Tzannis et al. teaches that the individual doses can have about 2.5 to about 100 micrograms of sufentanil and preferably 10 or 15 micrograms (see, for example, claims 1, 12, and 13), teaches that the formulations can have preferably 1-30% w/w hydroxypropylmethyl cellulose (HPMC; see, for example, column 12 lines 3-28) and exemplifies formulations with 1/3/5/10/14/20/30% HPMC (see, for example, the Examples and Tables), and teaches that the formulations can have preferably 1-30% w/w carboxymethyl cellulose (CMC; see, for example, column 12 lines 3-28) and exemplifies formulations with 5/14/30% CMC (see, for example, Tables 2 and 4).
Tzannis et al. teaches that the composition can be made to erode at different rates from 30 seconds to 8 hours (see, for example, column 16 lines 49-56) and that the time of onset can vary from 10-30 minutes (see, for example, [0031]).
Tzannis et al. discusses penetration enhancers (i.e. permeation enhancers; see, for example, column 6 lines 61-67) and exemplifies compositions with substituents that 
Tzannis et al. does not specifically disclose the instant composition.
It would have been obvious to one of ordinary skill in the art to make and use the instant composition.
One of ordinary skill in the art would have been motivated to make and use a tablet with sufentanil citrate buffered at pH 4.5-5.5 because Tzannis et al. discloses that the oral transmucosal delivery of sufentanil citrate was both known and had been shown to be useful, and Tzannis et al. teaches how the composition can be beneficially formulated with buffers as well as demonstrable delivery efficacy at pH 4.5-5.5.  One of ordinary skill in the art would have made and used a tablet of sufentanil citrate that maintained a mean pH from about 4.5-5.5 during dosing, and would have done so with a reasonable expectation of success.
With respect to the limitation drawn to maintaining a mean pH from about 4.5-5.5 during a dosing period after administration, the instant disclosure does not make clear what amount of acid is required to provide the claimed pH range, so the teachings in the disclosure of Tzannis et al., e.g. 0.1-5% w/w of acids, is assumed to meet the instant limitation.
One of ordinary skill would have been motivated to make the formulation with hydroxypropylmethyl cellulose, carboxymethyl cellulose, and a permeation enhancer such as a PEG because those of skill in the art recognize these common excipients and know that they are useful, in general.  Additionally, Tzannis et al. teaches that these components are useful and further exemplifies formulations with them in the instantly 
One of ordinary skill in the art would have been motivated to make and use a tablet composition of sufentanil citrate with a dosing period of about 5-30 minutes because the cited prior art teaches that the dosing rate and time can be controlled, in general, and further teaches rates and ranges that overlap with the instantly claimed ranges.  One of ordinary skill would have made a tablet with a dosing period of about 5-30 minutes during the routine optimization and experimentation of the composition of Tzannis et al. and would have done so with a reasonable expectation of success.
Further, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. 

Conclusion
Claim(s) 1-15, 17, and 31-68 are cancelled.  Claim(s) 16, 18-30, and 69-75 are rejected.  No claim is allowed. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627